



Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of March 13, 2018 (the “Effective Date”), by and between Aerojet Rocketdyne
Holdings, Inc. (“Aerojet Rocketdyne” or the “Company”), having its principal
place of business at 222 N. Sepulveda Boulevard Suite 500, El Segundo,
California 90245 and Eileen P. Drake (“Executive”, and the Company and Executive
collectively referred to as the “Parties”).
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into an employment agreement, dated
as of November 23, 2015;
WHEREAS, the Company desires to continue to employ Executive as the Chief
Executive Officer and President (“CEO”) of the Company; and
WHEREAS, the Parties desire to amend and restate the previous employment
agreement and enter into this Agreement embodying the terms of such continued
employment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties, the Parties, intending to be legally bound, agree as
follows:
1.Title and Job Duties.


(a)Subject to the terms and conditions set forth in this Agreement, the Company
agrees to continue to employ Executive as CEO. In this capacity, Executive shall
have the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as the
Board of Directors of the Company (the “Board”) shall designate from time to
time that are not inconsistent with Executive’s position as CEO. Executive shall
report directly to the Board and the Chairman of the Board. All employees of the
Company shall report directly to Executive or her designee.


(b)Executive accepts such employment and agrees, during the term of her
employment, to devote her full business and professional time and energy to the
Company. Executive agrees to carry out and abide by all lawful directions of the
Board and the Chairman of the Board that are consistent with her position as
Chief Executive Officer.


(c)Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Company, render services of a business or
commercial nature on her own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during her employment
hereunder, provided that the foregoing shall not prevent Executive from (i)
serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for-profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing Executive’s passive personal investments so
long as such activities in the aggregate do not materially interfere or conflict
with Executive’s duties or create a potential business or fiduciary conflict.


(d)Executive may own passive investments in Competing Businesses, defined below,
(including, but not limited to, indirect investments through mutual funds),
provided the securities of the


1

--------------------------------------------------------------------------------





Competing Business are publicly traded and Executive does not own or control
more than one percent (1%) of the outstanding voting rights or equity of the
Competing Business. “Competing Business” means any corporation, partnership,
limited liability company, university, government agency or other entity or
person (other than the Company) which is engaged in the development,
manufacture, marketing, distribution or sale of, or research directed to
aerospace and defense systems and in the Eastern Sacramento area, real estate
development.


2.Salary and Additional Compensation.


(a)Base Salary. The Company shall pay to Executive an annual base salary (“Base
Salary”) of eight hundred twenty five thousand dollars ($825,000), less
applicable withholdings and deductions, in accordance with the Company’s normal
payroll procedures, with such base salary effective as of March 24, 2018. The
Organization & Compensation Committee (the “Committee”) of the Board may
increase Executive’s annual Base Salary from time to time in its sole and
absolute discretion.


(b)Bonus. Executive shall be eligible for an annual bonus based on a target
opportunity pursuant to the Company’s Short Term Incentive Plan (“Target Bonus”)
which shall be adopted annually by the Board. For fiscal year 2018 and all
future fiscal years thereafter, a target of one hundred percent (100%) of the
annual Base Salary in effect for the then-current fiscal year. The annual
incentive for fiscal year 2018 and all future fiscal years thereafter will be
calculated based on the performance metrics for each respective fiscal year, and
will be paid at the same time as when normal course annual incentives amounts
are paid. The Committee may adjust Executive’s Target Bonus for fiscal year 2018
and all future fiscal years thereafter in its sole and absolute discretion.


(c)Restricted Shares. To the extent that shares are unvested, Executive remains
eligible to complete vesting of Performance Shares under the November 18, 2015
Restricted Stock Agreement, attached as Exhibit A.


(d)Prior Equity Awards. To the extent that shares are unvested, Executive
remains eligible to vest in all prior equity awards pursuant to the terms of the
2009 Amended and Restated Equity Incentive Plan (the “2009 Plan” and, including
any amendment thereto, successor or replacement equity compensation plan of the
Company, the “Plan”) and any relevant grant agreements.


(e)    Equity Awards. Executive shall be eligible to participate in future
grants pursuant to the Plan and other Company performance incentive plans
extended to senior executives of the Company generally, at levels commensurate
with Executive’s position. For fiscal year 2018 and all future years thereafter,
the target opportunity for grants of awards to Executive under the Long-Term
Incentive Plan (“LTIP”) is three hundred forty five and one-half percent
(345.5%) of the annual Base Salary in effect for the then-current fiscal year.
The Committee may adjust Executive’s LTIP award target percentages from time to
time in its sole and absolute discretion and the specific terms of any such
awards, will, in all cases, be determined by the Committee at the time of the
award. For fiscal year 2018, Executive’s LTIP awards are:
(i)     Performance Shares - a grant of 90,824 performance based restricted
shares, to vest based on the achievement of performance metrics over a 36-month
performance period, and may range from zero to two hundred percent of target.




2

--------------------------------------------------------------------------------





(ii)Stock Appreciation Rights - a grant of 46,768 stock appreciation rights,
exercisable three years from the grant date.


(iii)Performance Shares (price performance based) - a grant of 48,205
performance based restricted shares, 1/3 to vest upon the attainment of a share
price of $34 no later than December 31, 2020, 1/3 to vest upon the attainment of
a share price of $38 no later than December 31, 2021, and 1/3 to vest upon the
attainment of a share price of $42 no later than December 31, 2022, with the
share price in all cases being determined on the basis of the 20-day volume
weighted average price of the Company’s common stock.


(iv)Restricted stock - a grant of 11,009 time-based restricted shares, vesting
in 1/3 increments on the first, second, and third anniversaries of the grant
date.


3.Expenses. In accordance with Company policy, the Company shall reimburse
Executive for all reasonable business expenses properly and reasonably incurred
and paid by Executive in the performance of her duties under this Agreement upon
her presentment of detailed receipts in the form required by the Company’s
policy.


4.Benefits.


(a)Vacation. Executive shall be entitled to four weeks’ vacation.


(b)Health Insurance and Other Plans. Executive shall be eligible to participate
in the Company’s medical, dental, short and long-term incentive plans, and other
employee benefit programs, if any, that are provided by the Company for its
employees generally, at levels commensurate with Executive’s position, in
accordance with the provisions of any such plans, as the same may be in effect
from time to time.


5.Term. The terms set forth in this Agreement will commence on the Effective
Date and shall remain in effect for one (1) year except as otherwise provided in
this Agreement. The term of employment shall thereafter be deemed to be
automatically extended, upon the same terms and conditions, for successive
periods of one year, unless either party, at least 60 days prior to the
expiration of the original term or any extended term, shall give written notice
to the other of its intention not to renew such employment. The period during
which Executive is employed pursuant to this Agreement, including any extension
thereof in accordance with the preceding sentence, shall be referred to as the
“Employment Period”.


6.Termination.


(a)Termination at the Company’s Election.


(i)For Cause. At the election of the Company, Executive’s employment may be
terminated for Cause (as defined below) upon written notice to Executive
pursuant to Section 10 of this Agreement. For purposes of this Agreement,
“Cause” for termination shall mean that Executive: (A) pleads “guilty” or “no
contest” to or is indicted for or convicted of a felony under federal or state
law or as a crime under federal or state law which involves Executive’s fraud or
dishonesty; (B) in carrying out her duties, engages in conduct that constitutes
gross negligence or willful misconduct; (C) fails to reasonably and


3

--------------------------------------------------------------------------------





materially perform the responsibilities of her position; (D) engages in
misconduct that causes material harm to the reputation of the Company; or (E)
materially breaches any term of this Agreement or written policy of the Company,
provided that if the Company provides written notice of Cause pursuant to (C)
through (E), Executive shall be given thirty (30) days from the date of such
written notice to cure such conduct.


(ii) Upon Disability, Death or Without Cause. At the election of the Company,
Executive’s employment may be terminated without Cause: (A) should Executive
become physically or mentally unable to perform her duties for the Company and
such incapacity has continued for a total of ninety (90) consecutive days or any
one hundred eighty (180) days in a period of three hundred sixty-five (365)
consecutive days (a “Disability”); (B) upon Executive’s death (“Death”); or (C)
upon thirty (30) days’ written notice for any other reason.


(b)Termination at Executive’s Election.


(i)For Good Reason. At Executive’s election, Executive’s employment may be
terminated for Good Reason (as defined below) by providing notice to the Company
pursuant to Section 10 of this Agreement. For purposes of this Agreement, “Good
Reason” shall be deemed to exist if the following actions occur without
Executive’s consent: (A) a material diminution in Executive’s Base Salary or
Target Bonus (but not including any diminution related to a broader compensation
reduction that is not limited to any particular employee or executive), (B) a
requirement that Executive be based anywhere other than within 75 miles of Los
Angeles, California, or (C) a material diminution in Executive’s title, duties,
or responsibilities from those in effect on the Effective Date (it being
understood that Executive’s obligation to report to the Board and the Board’s
exercise of its final authority over Company matters shall not give rise to any
such claim of diminution); provided, however, that no event shall constitute
Good Reason unless Executive has notified the Company in writing of Executive’s
intention to so terminate Executive’s employment, such notice: (i) to state in
detail the particular acts or failures to act that constitute the grounds on
which the proposed termination for Good Reason is based, (ii) to be given within
sixty (60) days after the first occurrence of such acts or failures to act, and
(iii) the Company shall have thirty (30) days following receipt of such notice
to cure such acts or failures to act in all material respects. If the Company
has not cured such acts or failures to act within the thirty (30) day cure
period, then Executive’s employment shall be immediately terminated for Good
Reason.


(ii) Voluntary Resignation. Notwithstanding anything contained elsewhere in this
Agreement to the contrary, Executive may terminate her employment at any time
and for any reason whatsoever or for no reason at all in Executive’s sole
discretion by giving thirty (30) days written notice pursuant to Section 10 of
this Agreement.




4

--------------------------------------------------------------------------------





7.Payments upon Termination of Employment.


(a)Termination for Cause or Resignation without Good Reason. If Executive’s
employment is terminated by the Company for “Cause” or if Executive resigns from
her employment other than for “Good Reason”, Executive shall be entitled to the
following amounts only: (A) payment of her Base Salary accrued up to and
including the date of termination or resignation, to be paid at termination, (B)
payment in lieu of any accrued but unused vacation time, in accordance with the
Company’s vacation policy, (C) payment of any unreimbursed expenses in
accordance with the Company’s business reimbursement policy; and (D) payments
and benefits under any Company benefit plan, program or policy that Executive
participated in during employment and paid pursuant to the terms of such plan,
program and policy (collectively, the “Accrued Obligations”). Unless otherwise
required by law under the terms of any applicable Company benefit plan, program
or policy, the benefits pursuant to Section 4(a) and (b) of this agreement will
terminate at the end of the month of termination of employment. For the
avoidance of doubt, (i) Executive will not be entitled to receive any bonus
payments other than those fully earned and paid by the date of termination; (ii)
all vesting on awards granted to Executive under the Plan or other Company
performance or incentive plan will cease; and (iii) any unvested awards granted
under the Plan or other Company performance or incentive plan will be forfeited.


(b)Termination due to Death or Disability. If Executive’s employment is
terminated at any time due to her Death or Disability, Executive shall be
entitled to receive the Accrued Obligations and severance payments and benefits
equal to the following: (i) subject to Section 17, twelve (12) months of
Executive’s Base Salary paid in installments; (ii) any bonuses earned and paid
by the date of termination; (iii) other than any unvested performance shares
specified in Section 2(c) which shall not vest, to the extent unvested at the
time of Executive’s termination of employment pursuant to the terms of the
applicable grant agreements, immediate full vesting of all of Executive’s equity
awards under the Plan; (iv) outplacement services provided by the
Company-designated outplacement firm for a period of eighteen (18) months
starting no later than ninety (90) days from Executive’s date of termination
with a maximum value of $25,000; (v) in the case of Death, Executive shall
receive life insurance benefits paid in accordance with the terms of the policy
and coverage in which Executive was enrolled before the date of Death; (vi) in
the case of termination due to Disability, the Company shall pay for the
premiums associated with six (6) months of Executive’s continued participation,
without any required contributions from Executive (but subject to all other plan
and policy terms) in Executive’s Company provided life insurance policy in which
Executive is enrolled before the date of termination; and (vii) provided
Executive timely elects and is eligible for COBRA coverage, the Company shall
pay for the premiums associated with six (6) months of Executive’s continued
participation, without any required contributions from Executive (but subject to
all other plan terms, including co-payments and deductibles) in the Aerojet
Rocketdyne Medical Plan, Aerojet Rocketdyne Dental Plan, and the Aerojet
Rocketdyne Vision Plan (the “Benefit Plans”) in which Executive is enrolled
before the date of termination. Payment of the Base Salary component of
Executive’s severance shall be made on regular paydays.


(c)Termination by the Company for Reasons other than Cause or Termination by
Executive for Good Reason. If Executive’s employment is terminated at the
Company’s election at any time for reasons other than Cause or by Executive for
Good Reason and neither Section 7(b) nor Section 7(d) is applicable at the time
of Executive’s termination of employment, Executive shall be entitled to receive
the Accrued Obligations and severance payments and benefits equal to the
following: (i) subject to Section 17, twelve (12) months of Executive’s Base
Salary paid in installments; (ii) other than any unvested performance shares
specified in Section 2(c) which shall not vest, to the extent unvested at the
time of Executive’s termination of employment pursuant to the terms of the
applicable grant agreements, immediate full vesting of all of Executive’s equity
awards under the Plan; (iii) Executive will have the opportunity to continue to
participate in the Company provided life insurance policy in which Executive is
enrolled before the date of


5

--------------------------------------------------------------------------------





termination at an amount of 1x Base Salary for a period of twelve (12) months
following the date of termination; (iv) provided Executive timely elects and is
eligible for COBRA coverage, the Company shall pay for the premiums associated
with eighteen (18) months of Executive’s continued participation, without any
required contributions from Executive (but subject to all other plan terms,
including co-payments and deductibles) in the Aerojet Rocketdyne Medical Plan,
Aerojet Rocketdyne Dental Plan, and the Aerojet Rocketdyne Vision Plan (the
“Benefit Plans”) in which Executive is enrolled prior to the date of
termination; and (v) outplacement services provided by the Company-designated
outplacement firm for a period of eighteen (18) months starting no later than
ninety (90) days from Executive’s date of termination with a maximum value of
$25,000. Payment of the Base Salary component of Executive’s severance shall be
made on regular paydays. Subject to Executive’s execution and delivery of a
general release (that is no longer subject to revocation under applicable law)
of the Company, its parents, subsidiaries and affiliates and each of its
officers, directors, employees, agents, successors and assigns in the form
attached as Exhibit B (the “General Release”) all payments and/or grants under
this Section 7(c) shall begin on the first payroll period that is sixty (60)
days after Executive’s termination of employment with the first payment for
severance payments described in Section 7(c)(i) to include payment of any
amounts otherwise due as of the date of termination.


(d)Termination in Connection with a Change in Control. Notwithstanding Section
7(c) above, if Executive’s employment is terminated by the Company without Cause
(excluding due to a Death or Disability) or by Executive for Good Reason within
eighteen (18) months following a Change in Control (as defined below) then
Executive shall be entitled to the following payments and benefits subject to
Section 17: (i) the Accrued Obligations; (ii) annual Target Bonus for the
pro-rated portion of the fiscal year prior to the Change in Control paid in a
lump sum; (iii) a severance payment equal to eighteen (18) months of (y)
Executive’s Base Salary and (z) annual Target Bonus paid in a lump sum; (iv) to
the extent unvested at the time of Executive’s termination of employment
pursuant to the terms of the applicable grant agreements, immediate full vesting
of all of Executive’s equity awards under the Plan; (v) Executive will have the
opportunity to continue to participate in the Company provided life insurance
policy in which Executive is enrolled before the date of termination at an
amount of 1x Base Salary for a period of twelve (12) months following the date
of termination; (vi) provided Executive timely elects and is eligible for COBRA
coverage, the Company shall pay for the premiums associated with eighteen (18)
months of Executive’s continued participation, without any required
contributions from Executive (but subject to all other plan terms, including
co-payments and deductibles) in the Aerojet Rocketdyne Medical Plan, Aerojet
Rocketdyne Dental Plan, and the Aerojet Rocketdyne Vision Plan (the “Benefit
Plans”) in which Executive is enrolled prior to the date of termination; and
(vii) outplacement services provided by the Company-designated outplacement firm
for a period of eighteen (18) months starting no later than ninety (90) days
from Executive’s date of termination with a maximum value of $25,000. Subject to
Executive’s execution and delivery of the General Release (provided, that such
General Release was not previously executed and delivered), all payments and/or
grants under this Section 7(d) shall begin on the first payroll period that is
sixty (60) days after Executive’s termination of employment or, if applicable,
upon the consummation of a Change in Control. For purposes of this Agreement, a
Change in Control shall have the meaning prescribed to such term in the 2009
Plan; provided, however, and notwithstanding the foregoing, in the event a
“Change in Control” (or such similar term) were to occur under the 2009 Plan as
subsequently amended or under a successor or replacement equity compensation
plan adopted by the Company, a Change in Control shall be deemed to have
occurred under this Agreement.


(e)Termination of the Term. If Executive’s employment terminates pursuant to
written notice by the Company of its intention not to renew the term as provided
in Section 5, then Executive shall be entitled to the payments set forth in 7(c)
above.




6

--------------------------------------------------------------------------------





(f)No Mitigation; No Set-Off. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided shall not be subject to
set‑off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment, and
no amounts otherwise earned shall be set-off against the amounts due.


8.Confidentiality Agreement and Assignment of Intellectual Property.


(a)Executive understands that during the Employment Period, she may have access
to unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the “Confidential Information”). Executive agrees to
observe all Company policies and procedures concerning such Confidential
Information. Executive further agrees not to disclose or use, either during her
employment or at any time thereafter, any Confidential Information for any
purpose, including without limitation any competitive purpose, unless authorized
to do so by the Company in writing, except that she may disclose and use such
information in the good faith performance of her duties for the Company.
Executive’s obligations under this Agreement will continue with respect to
Confidential Information, whether or not her employment is terminated, until
such information becomes generally available from public sources through no
fault of Executive or any representative of Executive. Notwithstanding the
foregoing, however, Executive shall be permitted to disclose Confidential
Information as may be required by a subpoena or other governmental order,
provided that she first notifies the Company of such subpoena, order or other
requirement and such that the Company has the opportunity to obtain a protective
order or other appropriate remedy.


(b)During Executive’s employment, upon the Company’s request, or upon the
termination of her employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, blackberries, smartphones, tablets or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company or any of its
Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in her possession, custody or control. Executive may retain
Executive’s rolodex and similar address books, provided, that such items only
include contact information.


(c)Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by her alone or with others at any time during her employment. Executive
agrees that the Company owns any such Creations, conceived or made by Executive
alone or with others at any time during her employment, and Executive assigns
and agrees to assign to the Company all rights she has or may acquire therein
and agrees to execute any and all applications, assignments and other
instruments relating thereto which the Company deems necessary or desirable.
These obligations shall continue beyond the termination of her employment with
respect to Creations and derivatives of such Creations conceived or made during
her employment with the Company. The Company and Executive understand that the
obligation to assign Creations to the Company shall not


7

--------------------------------------------------------------------------------





apply to any Creation which is developed entirely on her own time without using
any of the Company’s equipment, supplies, facilities, and/or Confidential
Information unless such Creation (a) relates in any way to the business or to
the current or anticipated research or development of the Company or any of its
Affiliated Entities; or (b) results in any way from her work at the Company.


(d)Executive will not assert any rights to any invention, discovery, idea or
improvement relating to the business of the Company or any of its Affiliated
Entities or to her duties hereunder as having been made or acquired by Executive
before her work for the Company, except for the matters, if any, described in
Exhibit C to this Agreement.


(e)During the Employment Period, if Executive incorporates into a product or
process of the Company or any of its Affiliated Entities anything listed or
described in Exhibit C, the Company is granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, modify, use, sell, offer to sell,
import, reproduce, distribute, publish, prepare derivative works of, display,
perform publicly and by means of digital audio transmission and otherwise
exploit as part of or in connection with any product, process or machine.


(f)Executive agrees to cooperate fully with the Company, both during and after
her employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
her agent and attorney-in-fact and Executive irrevocably designates and appoints
each officer of the Company as her agent and attorney-in-fact to execute any
such papers on her behalf and to take any and all actions as the Company may
deem necessary or desirable in order to protect its rights and interests in any
Creations, under the conditions described in this paragraph.
9.Representation and Warranty. Executive represents and warrants to the Company
that she is not subject to any agreement restricting her ability to enter into
this Agreement and fully carry out her duties and responsibilities. To the
extent that Executive continues to be bound by confidentiality,
non-disparagement obligations with regard to her former employer, the Company
and Executive agree that neither shall require Executive to disclose any
confidential information of any prior employer of Executive or misappropriate
any intellectual property belonging to any other person or entity during the
Employment Period.
10.Notice. Any notice or other communication required or permitted to be given
to the Parties shall be deemed to have been given if personally delivered, if
sent by nationally recognized overnight courier or if mailed by certified or
registered mail, return receipt requested, first class postage prepaid, and
addressed as follows:
(a)If to Executive, to:
the address shown on the records of the Company.
(b)If to the Company, to:
Aerojet Rocketdyne Holdings, Inc.
222 N. Sepulveda Boulevard Suite 500
El Segundo, California 90245
Attention: Executive Chairman of the Board


8

--------------------------------------------------------------------------------





with a copy to:
Aerojet Rocketdyne Holdings, Inc.
222 N. Sepulveda Boulevard Suite 500
El Segundo, California 90245
Attention: Vice President, Human Resources


11.Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.


12.Governing Law and Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
without regard to the conflict of laws provisions thereof. Any action, suit or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to final and
binding arbitration pursuant to the Employment Arbitration Rules of the American
Arbitration Association before a single arbitrator, who is agreed upon by the
Parties, and who is a retired state or federal court judge. The arbitration
shall take place in Los Angeles, California. The arbitrator will have the
authority to permit discovery and to follow the procedures that she or she
determines to be appropriate, as provided for under California law. The
arbitrator will have no power to award consequential (including lost profits),
punitive or exemplary damages. Such submission to arbitrate shall be the sole
and exclusive remedy available to Executive or the Company. The filing Party
shall bear filing fees for the arbitration and each Party shall bear its own
legal fees and costs resulting from the arbitration, unless a contract or
statute provides for recovery to the prevailing party. The judgment on the award
rendered by the arbitrator shall be binding upon the Parties and may be entered
in any court having jurisdiction. Neither party may seek judicial review of the
decision imposed by the arbitrator.


13.Indemnification and Liability Insurance. The Company shall indemnify, and if
applicable, defend Executive and provide Executive with liability insurance
pursuant to the terms of the Certificate of Incorporation of Aerojet Rocketdyne
Holdings, Inc. and the Aerojet Rocketdyne Holdings, Inc. Bylaws or, if the terms
of the Certificate of Incorporation of Aerojet Rocketdyne Holdings, Inc. and the
Aerojet Rocketdyne Holdings, Inc. Bylaws are no longer in effect, then pursuant
to the terms then in effect for directors and officers of the Company.


14.Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be or be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.


15.Assignment. This Agreement is a personal contract and Executive may not sell,
transfer, assign, pledge or hypothecate her rights, interests and obligations
hereunder. Except as otherwise herein expressly provided, this Agreement shall
be binding upon and shall inure to the benefit of Executive and her personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns, except that the Company may not assign
this Agreement without Executive's prior written consent, except to an acquirer
of all or substantially all of the assets of the Company other than the real
estate assets and upon written assumption of the obligations of this Agreement.


16.Entire Agreement. This Agreement (together with the attached Exhibits)
embodies all of the representations, warranties, and agreements between the
Parties relating to Executive’s employment with


9

--------------------------------------------------------------------------------





the Company. No other representations, warranties, covenants, understandings, or
agreements exist between the Parties relating to Executive’s employment. This
Agreement shall supersede all prior agreements, written or oral, relating to
Executive’s employment. This Agreement may not be amended or modified except by
a writing signed by the Parties.


17.Code Section 409A Compliance.


(a)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code (“Code”) Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. If Executive notifies the Company
(with specificity as to the reason therefore) that Executive believes that as a
result of subsequent published guidance issued by the I.R.S. upon which
taxpayers generally rely, any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A and the Company
concurs with such belief or the Company independently makes such determination,
the Company shall, after consulting with Executive, reform such provision to try
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company and is tax neutral to the Company of the applicable
provision without violating the provisions of Code Section 409A.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (B) thirty (30) days from the date of Executive’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 17 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum without interest on the
first business day following the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.


(c)With regard to any provision that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up payment as provided


10

--------------------------------------------------------------------------------





for in this Agreement shall be made in any event no later than the end of the
calendar year immediately following the calendar year in which Executive remits
the related taxes, and any reimbursement of expenses incurred due to a tax audit
or litigation shall be made no later than the end of the calendar year
immediately following the calendar year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority, or, if no taxes
are to be remitted, the end of the calendar year following the calendar year in
which the audit or litigation is completed.


(d)For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.


18.Limitation on Benefits. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Company
and Executive, or any arrangement or agreement with any person whose actions
result in a change of ownership of effective control or a change in ownership of
a substantial portion of the assets of the corporation covered by Section
280G(b)(2) (collectively, the “Payments”) (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 18,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes, payroll taxes and
the excise tax imposed by Section 4999, results in Executive’s receipt on an
after-tax basis, of the greater amount of payment and benefits. Any reduction
under clause (ii) of the preceding sentence shall be done first by reducing any
cash severance payments with the last payment reduced first; next any equity or
equity derivatives that are included at full value rather than accelerated
value; next any equity or equity derivatives based on acceleration value shall
be reduced with the highest value reduced first. Notwithstanding the foregoing,
to the extent that the Company and Executive agree that it would not violate
Code Section 409A or impact the ability of the parties to reduce the amounts
receivable, Executive may prescribe a different order of reduction. Unless
Executive and the Company otherwise agree in writing, any determination required
under this Section 18 shall be made in writing by the Company's independent
public accountants (the "Accountants"), whose determination shall be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 18, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely in reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 18. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 18. If the limitation set forth in
this Section 18 is applied to reduce an amount payable to Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction,
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to Executive, Executive may repay such
excess amount to the Company as though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under Section 1274(d) of the
Code in respect of such loan), provided that if the recalculation of the higher
amount was then redone based on the IRS position and Executive would net more if
no reduction took place, such reduction shall be cancelled and the full amount
paid to Executive in a lump sum within thirty (30) days of the IRS assessment
becoming final, unless this proviso would negate the ability


11

--------------------------------------------------------------------------------





to use the reduction if this was not implemented or caused a violation of Code
Section 409A, in which case this proviso shall be null and void.
[Signature page follows]


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.
 
AEROJET ROCKETDYNE HOLDINGS, INC.
 
 
 
By:
/s/ Arjun L. Kampani
 
 
Name:
Arjun L. Kampani
 
 
Title:
Vice President, General Counsel and Secretary
 
 
Agreed to and Accepted:
 
/s/ Eileen P. Drake
 
Eileen P. Drake
 





        














13

--------------------------------------------------------------------------------





EXHIBIT A


AEROJET ROCKETDYNE HOLDINGS, INC.
AMENDED AND RESTATED
2009 EQUITY AND PERFORMANCE INCENTIVE PLAN


Restricted Stock Agreement - Performance-Based


WHEREAS, Eileen P. Drake (the “Grantee”) is an employee of Aerojet Rocketdyne
Holdings, Inc. (the “Company”) or a subsidiary of the Company (a “Subsidiary”);
and
WHEREAS, the grant of restricted stock has been duly authorized by a resolution
of the Organization & Compensation Committee (the “Committee”) of the Board of
Directors or, if applicable, by the Board of Directors of the Company, effective
as of November 18, 2015.
NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2009 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee, as of November 18, 2015 (the “Date of Grant”), one hundred twenty
thousand (120,000) shares of the Company’s common stock, par value $0.10 per
share (the “Stock”), subject to the terms and conditions of the Plan and
pursuant to this Restricted Stock Agreement (the “Agreement”).
1.    Issuance of Stock. The Stock covered by this Agreement shall be fully paid
and nonassessable and shall be represented in book-entry in the transfer agent’s
Aerojet Rocketdyne Holdings, Inc. Restricted Unvested Shares Nominee Balance
Account registered in the name of the Grantee.
2.     Restrictions on Transfer of Stock. The Stock subject to this Agreement
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, unless and
until it has become vested and nonforfeitable in accordance with Section 3
hereof; provided, however, that the Grantee’s interest in the Stock covered by
this Agreement may be transferred at any time by will or the laws of descent and
distribution. Any purported transfer, encumbrance or other disposition of the
Stock covered by this Agreement that is in violation of this Section 2 will be
null and void, and the other party to any such purported transaction shall not
obtain any rights to or interest in the Stock covered by this Agreement. When
and as permitted by the Plan, the Company may waive the restrictions set forth
in this Section 2 with respect to all or any portion of the Stock covered by
this Agreement.
3.    Vesting of Stock.
(a)    Provided that the Grantee has remained in the continuous employment as an
employee of the Company or a Subsidiary until the relevant Performance Goals set
forth below and described on the attached Schedules are achieved, the Stock
covered by this Agreement shall become vested and nonforfeitable upon
achievement, when and as determined by the Committee, of any such Performance
Goal at any time during the three-year period commencing on the Date of Grant:








14

--------------------------------------------------------------------------------





 
Restricted Shares Eligible for Vesting
Performance Goal
Schedule 1
40,000
Environmental Remediation Reimbursement Advance Agreement
Schedule 2
40,000
Competitive Improvement Plan - Restructuring Execution
Schedule 3
40,000
AR1



(b)    For the purposes of this Agreement, the continuous employment of the
Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (A) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (B) an approved
leave of absence.


(c)    Notwithstanding the provisions of Section 3(a) hereof, all of the Stock
covered by this Agreement shall become immediately vested and nonforfeitable
upon the occurrence of a change in control that shall occur while the Grantee is
an employee of the Company.  For the purposes of this Agreement, the term
“change in control” will have the meaning given such term under the Plan as in
effect on the Date of Grant.


4.    Forfeiture of Stock.


(a)    Any of the Stock covered by this Agreement that has not become vested and
nonforfeitable in accordance with Section 3 hereof shall be forfeited unless the
Committee determines to provide otherwise. In the event of a forfeiture, the
Stock covered by this Agreement that has not become vested and nonforfeitable in
accordance with Section 3 hereof shall be cancelled.


(b)    Notwithstanding the provisions of Section 3 hereof, all of the Stock
covered by this Agreement shall be subject to cancellation, forfeiture or
recoupment upon the occurrence of any of the following events: (i) termination
of the Grantee’s employment for cause; (ii) the Grantee’s violation of material
Company or Subsidiary policies or breach of applicable noncompetition or
confidentiality covenants; and (iii) conduct by the Grantee that is detrimental
to the business or reputation of the Company or its Subsidiary.


5.    Dividend, Voting and Other Rights. The Grantee shall have all of the
rights of a shareholder with respect to the Stock covered by this Agreement that
has not been forfeited, including the right to vote such Stock and receive any
dividends that may be paid thereon. Any additional Stock that the Grantee may
become entitled to receive pursuant to a share dividend or a merger or
reorganization in which the Company is the surviving Company or any other change
in the capital structure of the Company shall be subject to the same
restrictions as the Stock covered by this Agreement.
6.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
7.    Adjustments. The Committee may make adjustments, consistent with Section
162(m) of the Internal Revenue Code of 1986 and the Section 409A Rules, in the
terms and conditions of, and the


15

--------------------------------------------------------------------------------





criteria included in, this Agreement, in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4 of
the Plan) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. The determination of the Committee
as to the foregoing adjustments, if any, shall be conclusive and binding on the
Grantee under the Plan.


8.    Withholding Taxes.
(a)    Upon the vesting of any portion of the Stock, the Grantee shall be
required to pay to the Company any applicable Federal, state, local or foreign
withholding tax due, if any, as a result of such vesting. The Company’s
obligation to deliver the Stock shall be subject to such payment. The Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee the minimum
statutory amount to satisfy Federal, state, local or foreign withholding taxes
due with respect to such vesting.
(b)    Subject to (i) the Committee’s right to disapprove any such election and
require the Grantee to pay the required withholding tax, if any, in cash, (ii)
any Company policies, and (iii) applicable laws, the Grantee shall have the
right to elect to pay the minimum required withholding tax in shares of Stock to
be received upon vesting. Any such election shall be irrevocable, made in
writing, and signed by the Grantee. Shares of Stock used to pay any required
withholding tax shall be valued at the same time and in the same manner that
vested shares of Stock are valued for purposes of determining the required
withholding taxes.
9.    Employment Rights. The Plan and this Agreement shall not confer upon the
Grantee any right with respect to the continuance of employment or other service
with the Company or any Subsidiary and shall not interfere in any way with any
right that the Company or any Subsidiary would otherwise have to terminate the
employment or other service of the Grantee at any time.
10.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary.
11.    Notices. Any notice necessary under this Agreement will be addressed to
the Company or the Committee at the principal executive office of the Company
and to the Grantee at the address appearing in the personnel records of the
Company for such Grantee, or to either party at such other address as either
party may designate in writing to the other. Any such notice will be deemed
effective upon receipt thereof by the addressee.
12.    Agreement Subject to the Plan. The Stock granted under this Agreement and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan shall govern.
13.    Amendments. The Committee may amend this Agreement. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent, except as required under the tax laws.


16

--------------------------------------------------------------------------------





14.    Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
15.    Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.
16.    Certain Defined Terms. In addition to the terms defined elsewhere herein,
when used in the Agreement, terms with initial capital letters have the meaning
given such term under the Plan, as in effect from time to time.
This Agreement is effective as of the ____ day of _________ 2015.
AEROJET ROCKETDYNE HOLDINGS, INC.


By:________________________________
_________________
_____________________________




The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Agreement and accepts the right to receive the Stock
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.
_______________________________
Eileen P. Drake




Stock Power


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
___________________________ , ________ shares of Common Stock of Aerojet
Rocketdyne Holdings, Inc., a Delaware corporation, issued pursuant to a
Restricted Stock Agreement between Aerojet Rocketdyne Holdings, Inc. and the
undersigned, dated ________________ and standing in the name of the undersigned
on the books of said corporation, represented by book-entry in the transfer
agent’s Aerojet Rocketdyne Holdings, Inc. Restricted Unvested Shares Nominee
Balance Account in the name of the undersigned, and does hereby irrevocably
constitute and appoint Aerojet Rocketdyne Holdings, Inc. as the undersigned’s
true and lawful attorney, for it and in its name and stead, to sell, assign and
transfer the said stock on the books of said corporation with full power of
substitution in the premises.


Dated:____________                    __________________________
Eileen P. Drake








17

--------------------------------------------------------------------------------





Exhibit A - Schedule 1


Special Grant #1 Performance Goals
Environmental Remediation Reimbursement Advance Agreement
40,000 Restricted Shares


Environmental Remediation Reserves
The Company is involved in over forty environmental matters under the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation Recovery Act, and other federal, state, local and foreign
laws relating to soil and groundwater contamination, hazardous waste management
activities, and other environmental matters at some of its current and former
facilities. Anticipated costs associated with environmental remediation that are
probable and estimable are accrued.


As of August 31, 2015, the aggregate range of these anticipated environmental
costs was $236.1 million to $462.2 million and the accrued amount was $236.1
million. Of these accrued liabilities, approximately 98% related to the
Company’s U.S. government contracting business and a portion of this liability
is recoverable.


Environmental Remediation Recoveries
On January 12, 1999, Aerojet Rocketdyne and the U.S. government implemented the
October 1997 Agreement in Principle (“Global Settlement”) resolving certain
prior environmental and facility disagreements, with retroactive effective to
December 1, 1998. Under the Global Settlement, Aerojet Rocketdyne and the U.S.
government resolved disagreements about an appropriate cost-sharing ratio with
respect to the clean-up costs of the environmental contamination at the
Sacramento and the former Azusa sites. The Global Settlement cost-sharing ratio
does not have a defined term over which costs will be recovered. Under the
Global Settlement, prior to the third quarter of fiscal 2010, approximately 12%
of environmental costs related to Aerojet Rocketdyne’s Sacramento site and its
former Azusa site were charged to the condensed consolidated statements of
operations. Subsequent to the third quarter of fiscal 2010, because the
company’s estimated environmental costs reached the reimbursement ceiling under
the Northrop Agreement, approximately 37% of such costs will not be reimbursable
and are therefore directly charged to the condensed consolidated statements of
operations.


Additionally, in conjunction with the sale of the EIS business in 2001, Aerojet
Rocketdyne entered into an agreement with Northrop (“the Northrop Agreement”)
whereby Aerojet Rocketdyne is reimbursed by Northrop for a portion of
environmental expenditures eligible for recovery under the Global Settlement.


The Company’s cost estimates reached the cumulative limitation under the
Northrop Agreement during the third quarter of fiscal 2010. As of August 31,
2015, the Company has expensed $53.6 million of environmental remediation
provision adjustments above the cumulative limitation under the Northrop
Agreement. Accordingly, subsequent to the third quarter of fiscal 2010, the
Company has incurred a higher percentage of expense related to additions to the
Sacramento site and BPOU site environmental reserve until, and if, an
arrangement is reached with the U.S. government.


The Company is seeking the following environmental remediation advance
agreements:


Performance Goals
Restricted Shares
 Eligible for Vesting
Northrop Grumman Allocation percentage adjustment to revise the Advance
Agreement with the U.S. government decreasing the amount the Company would
allocate to Northrop Grumman due to an increase in the AR mfg base
0
Recovery of allocable Northrop Grumman costs upon reaching the cap - 88%
20,000
Full recovery of all Global Settlement Agreement costs - 100%
20,000









18

--------------------------------------------------------------------------------





Exhibit A - Schedule 2


Special Grant #2 Performance Goal
Competitive Improvement Plan - Restructuring Execution
40,000 Restricted Shares


Cost Reduction Plan
During the second quarter of fiscal 2014, the Company initiated a competitive
improvement program (the “CIP”) comprised of activities and initiatives aimed at
reducing costs in order for the Company to continue to compete successfully. The
CIP is composed of three major components: (i) facilities optimization and
footprint reduction; (ii) product affordability; and (iii) reduced
administrative and overhead costs. Under the CIP, the Company expects an
estimated 500 headcount reduction in its total employee population. The Company
currently estimates that it will incur restructuring and related costs over the
next four years totaling approximately $110 million. The costs associated with
the CIP will be a component of the Company’s U.S. government forward pricing
rates, and therefore, will be recovered through the pricing of the Company’s
products and services to the U.S. government.


Cost Reduction Plan Recoveries
The Company’s Annual Operating Plan and Strategic Plan were approved by the
Board of Directors in March 2015, assuming that there would be no Advance
Agreement. The approved plans resulted in $45m of CIP costs over the years 2015
thru 2018 that could not be offset with savings in the same period without an
adverse effect on the company’s disclosed overhead and G&A burden rates.
However, the Company is seeking an advance agreement with the U.S. government to
classify the related CIP costs as internal restructuring costs, capitalizing the
costs in excess of those that would increase published FY2015 Forward Pricing
Rates. Estimated implementation costs, recoveries, capitalized amounts and
resultant overhead and G&A rates are as follows:


(in millions from Phase 1)
Total Cost to implement from detailed time-phased budget     $111.8m
- Cost incurred and recovered (overhead and G&A) current periods - no agreement
    $66.9m
- Cost to be capitalized and amortized and recovered starting in 2019 via an
Advance Agreement     $45.0m


Annual Savings $145.2/year
(FY2019 and beyond)
Composite Overhead Rate Benefit     From 218% to 203%
G&A Rate Benefit     From 16.7% to 15.6%


NOTE: The above does not assume incremental environmental expenditure
recoveries.






Performance Goal
Restricted Shares
 Eligible for Vesting
Execute Advance Agreement on Internal Restructuring with the U.S. government
40,000











19

--------------------------------------------------------------------------------





Exhibit A - Schedule 3


Special Grant #3 Performance Goals
AR1
40,000 Restricted Shares


Investment in AR1
Research and development efforts are critical in maintaining our leadership
position and are vital to our ability to compete for contracts and to enhance
our technology base and fuel future revenue growth. Our research and development
effort is supported primarily by customer funding and much of these customer
funded research and development expenditures have become key programs in the
future. Recently, the competitive dynamics of the larger Aerospace and Defense
sector have impacted the Company. New entrepreneurs have signaled intent to
compete primarily on price and are therefore bringing pressure to bear on
existing cost and manufacturing methodologies. Additionally, overall U.S.
government budget has continued to be under pressure. These pressures, along
with other geo-political pressure to move away from dependence on Russian liquid
rocket engines, has caused us to invest in new development work to advance a new
liquid booster engine, the AR1.


Investment Plan and Schedule
The Company’s Annual Operating Plan and Strategic Plan were approved by the
Board of Directors in March 2015, and a $45 million investment in AR1 was
approved. This $45 million investment is documented in the form of an Other
Transactions Authority (OTA) and there is no reimbursement from the U.S.
government. It is important that the team manage cost, schedule and performance
against key milestones to achieve critical Air Force acquisition milestones.




Performance Goals
Restricted Shares
 Eligible for Vesting
Achieve successful Preliminary Design Review (PDR) and Verification Testing
10,000
Receive award from the Air Force for > $80.0 million
20,000
Succeed in obtaining language in the National Defense Authorization Act for
FY2016 to direct U.S. government investment dollars in propulsion, not a launch
vehicle
10,000





20

--------------------------------------------------------------------------------





EXHIBIT B
AGREEMENT AND RELEASE
Agreement and Release (“Agreement”) executed this ___ day of ______, 20__, by
and between Eileen P. Drake (“Executive”) with an address at ___________________
and Aerojet Rocketdyne Holdings, Inc., its parents, subsidiaries and affiliates
(the “Company”) with an address at 222 N. Sepulveda Boulevard, Suite 500, El
Segundo, California 90245.
1.Executive’s employment shall be terminated effective ________ (“Termination
Date”). As of that date, Executive’s duties, responsibilities, office and title
shall cease. Capitalized terms used without definition in this Agreement shall
have the meanings set forth in the Employment Agreement by and between Executive
and the Company, dated March 13, 2018 (the “Employment Agreement”).


2.(a)    If Executive’s employment terminates pursuant to Section 6(a)(ii)
(Death, Disability or without Cause) or 6(b)(i) (for Good Reason) of the
Employment Agreement and Section 7(d) of the Employment Agreement is not
applicable as of the Termination Date, then within ten days of the Release
Effective Date, defined below, the Company shall begin to pay to Executive the
payments and benefits described in Section 7(b) or Section 7(c) as applicable,
of the Employment Agreement in accordance with the Company’s standard payroll
procedures and on regular paydays.


(a)Notwithstanding Paragraph 2(a) above, if Executive’s employment is terminated
by the Company without Cause or by Executive for Good Reason within eighteen
(18) months following a Change in Control, then Executive shall be entitled to
the payments and benefits described in Section 7(d) of the Employment Agreement.


(b)The Company and Executive agree that in the event that any of the payments in
this Paragraph 2 constitute deferred compensation within the meaning of Section
409(A) of the Internal Revenue Code of 1986, as amended (the “Code”), and
Executive is at such time a specified employee, such payment or payments that
constitute nonqualified deferred compensation within the meaning of the Code
shall not be made prior to the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” (within the meaning of the Code) of Executive, and (B) thirty (30) days
from the date of Executive’s death.


3.Executive agrees and acknowledges that the payments and/or benefits provided
in Paragraph 2 above exceed any payments and benefits to which Executive would
otherwise be entitled under any policy, plan, and/or procedure of the Company
absent her signing this Agreement. Executive acknowledges that she has been paid
for work performed up to and including the Termination Date and for accrued but
unused vacation.


4.Executive shall have up to twenty-one (21) days from the date of her receipt
of this Agreement to consider the terms and conditions of this Agreement.
Executive may accept this Agreement at any time within the twenty-one (21) day
period by executing it before a notary and returning it to the Chairman of the
Board of Directors, Aerojet Rocketdyne Holdings, Inc., 222 N. Sepulveda
Boulevard, El Segundo, California 90245, no later than 5:00 p.m. on the
twenty-first (21st) day after Executive’s receipt of this Agreement. Thereafter,
Executive will have seven (7) days to revoke this Agreement by stating her
desire to do so in writing to the Chairman of the Board of Directors at the
address listed above, and delivering it to the Chairman of the Board of
Directors no later than 5:00 p.m. on the seventh (7th) day following the date
Executive signs this Agreement. The effective date of this Agreement shall be
the eighth (8th) day following Executive’s


21

--------------------------------------------------------------------------------





signing of this Agreement (the “Release Effective Date”), provided Executive
does not revoke the Agreement during the revocation period. In the event
Executive does not accept this Agreement as set forth above, or in the event
Executive revokes this Agreement during the revocation period, this Agreement,
including but not limited to the obligation of the Company and its subsidiaries
and affiliates to provide the payment and/or benefits referred to in Paragraph 2
above, shall automatically be deemed null and void.


5.(a)    In consideration of the payment and/or benefits referred to in
Paragraph 2 above, Executive for herself and for her heirs, executors, and
assigns (collectively referred to as the “Releasors”), forever releases and
discharges the Company and any and all of its parent corporations, subsidiaries,
divisions, affiliated entities, predecessors, successors and assigns, and any
and all of its or their employee benefit and/or pension plans or funds, and any
of its or their past or present officers, directors, stockholders, agents,
trustees, administrators, employees or assigns (whether acting as agents for
such entities or in their individual capacities), (collectively referred to as
the “Releasees”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever (based upon any legal or equitable theory,
whether contractual, common-law, statutory, decisional, federal, state, local or
otherwise), whether known or unknown, which Releasors ever had, now have or may
have against the Releasees by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter from the beginning
of the world up to and including the Release Effective Date, except for the
obligations of the Company under this Agreement.


(b)    Without limiting the generality of the foregoing subparagraph (a), this
Agreement is
intended to and shall release the Releasees from any and all claims arising out
of Executive’s employment with Releasees and/or the termination of Executive’s
employment, including but not limited to any claim(s) under or arising out of
(i) Title VII of the Civil Rights Act of 1964, as amended; (ii) the Americans
with Disabilities Act, as amended; (iii) the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (excluding claims for accrued, vested benefits
under any employee benefit plan of the Company in accordance with the terms of
such plan and applicable law); (iv) the Age Discrimination in Employment Act, as
amended, or the Older Workers Benefit Protection Act; (v) the California Fair
Employment Practices and Housing Act; (vi) Section 806 of the Sarbanes Oxley Act
of 2002; (vii) alleged discrimination or retaliation in employment (whether
based on federal, state or local law, statutory or decisional); (viii) the terms
and conditions of Executive’s employment with the Company, the termination of
such employment, and/or any of the events relating directly or indirectly to or
surrounding that termination; and (ix) any law (statutory or decisional)
providing for attorneys’ fees, costs, disbursements and/or the like.


(c)     As a further consideration and inducement for this Agreement, to the
extent permitted by law, Executive hereby waives and releases any and all rights
under Section 1542 of the California Civil Code or any analogous state, local,
or federal law, statute, rule, order or regulation that Executive had or may
have with respect to the Releasees. California Civil Code Section 1542 reads as
follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages, as well as any
that are now disclosed, arising prior to Executive’s execution of this
Agreement. This release does not extend to those rights, which as a matter of
law cannot be waived, including but not limited to unwaivable rights Executive
may have under the California


22

--------------------------------------------------------------------------------





Labor Code. Nothing in this Agreement shall limit Executive’s right to file a
charge or complaint with any state or federal agency or to participate or
cooperate in such a manner.
(d)     Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Executive understands and agrees
that she is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Paragraphs 5(a) and (b), including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
Agreement.


(e)     Nothing in this Agreement shall release Executive’s rights (i) as a
stockholder of the Company; (ii) to any claims that arise following the
execution of this Agreement; (ii) to payment of the Accrued Obligations (as
defined in the Employment Agreement); (iii) to payment of the severance payments
and benefits described in Section 2 of this Agreement; (iv) to indemnification
pursuant to the terms set forth in Section 13 of the Employment Agreement and
pursuant to any other agreements currently in effect indemnifying Executive; (v)
to any claims for accrued vested benefits or rights under any other employee
benefit plan, policy or arrangement (whether tax-qualified or not) maintained by
the Company; (vi) to equity awards that are vested or which may vest under any
equity, equity-based, profits interest, stock option, or similar plans,
agreements, employment agreements and/or notices to the extent set forth in such
awards or as otherwise provided for in such documents, which awards shall be
subject to all the terms and conditions of such document.


6.(a)    Executive agrees that she has not and will not engage in any conduct
that is injurious to the Company’s or the Releasees’ reputation or interest,
including but not limited to publicly disparaging (or inducing or encouraging
others to publicly disparage) the Company or the Releasees. The foregoing shall
not be violated by truthful testimony, if provided pursuant to the terms of
Section 7(b).


(b)     Executive acknowledges that she has returned to the Company any and all
originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, smartphones, tablets, PDAs and other electronic
devices or other items in her possession or control belonging to the Company or
containing proprietary information relating to the Company pursuant to Section
8(b) of the Employment Agreement. Executive may retain Executive’s rolodex and
similar address books, provided, that such items only include contact
information.


(c)     Executive acknowledges that the terms of Section 8, Confidentiality
Agreement and Assignment of Intellectual Property, of the Employment Agreement
are incorporated herein by reference, and Executive agrees and acknowledges that
she is bound by its terms.


7.(a)    Executive will cooperate with the Company and/or its subsidiaries and
affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which
Executive was involved or of which Executive has knowledge.


(b)     Executive agrees that, in the event she is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) that in any way relates to
Executive’s employment with the Company, she will give prompt notice of such
request to the Chairman of the Board of Directors, Aerojet Rocketdyne Holdings,
Inc., and will make no


23

--------------------------------------------------------------------------------





disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure, provided that
nothing in this Agreement shall prevent Executive from complying with the
requirements of the law.


8.Before public announcement, the terms and conditions of this Agreement are and
shall be deemed to be confidential, and shall not be disclosed by Executive to
any person or entity without the prior written consent of the Chairman of the
Board of Directors, Aerojet Rocketdyne Holdings, Inc., except if required by
law, and to Executive’s accountants, attorneys, and spouse, provided that they
agree to maintain the confidentiality of this Agreement. Executive further
represents that she has not disclosed the terms and conditions of this Agreement
to anyone other than her attorneys, accountants and spouse.


9.The making of this Agreement is not intended, and shall not be construed, as
an admission that the Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract, or
committed any wrong whatsoever against Executive.


10.The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.


11.Executive acknowledges that: (a) she has carefully read this Agreement in its
entirety; (b) she has had an opportunity to consider fully the terms of this
Agreement; (c) she has been advised by the Company in writing to consult with an
attorney of her choosing in connection with this Agreement; (d) she fully
understands the significance of all of the terms and conditions of this
Agreement and she has discussed it with her independent legal counsel, or has
had a reasonable opportunity to do so; (e) she has had answered to her
satisfaction any questions she has asked with regard to the meaning and
significance of any of the provisions of this Agreement; and (f) she is signing
this Agreement voluntarily and of her own free will and assents to all the terms
and conditions contained in this Agreement.


12.This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.


13.If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that, upon any finding
by a court of competent jurisdiction that the release and covenants provided for
by Paragraph 6 above is illegal, void, or unenforceable, Executive agrees to
execute a release, waiver and/or covenant that is legal and enforceable.
Finally, any breach of the terms of Paragraphs 6, 7 and/or 8 above shall
constitute a material breach of this Agreement as to which the Company may seek
appropriate relief pursuant to Paragraph 14 below.


14.This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, without regard to the conflict of
laws provisions thereof. Any action, suit or other legal proceeding which is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be submitted to final and binding arbitration pursuant to
the Employment Arbitration Rules of the American Arbitration Association before
a single arbitrator, who is agreed upon by the Parties, and who is a retired
state or federal court judge. The arbitration shall take place in Los Angeles,
California. The arbitrator will have the authority to permit discovery and to
follow the procedures that he or she determines to be appropriate, as provided
for under California law. The arbitrator will have no power to award
consequential (including lost profits), punitive or exemplary damages. Such
submission to arbitrate shall be the sole and exclusive remedy available to
Executive or the Company. The filing Party shall bear filing fees


24

--------------------------------------------------------------------------------





for the arbitration and each Party shall bear its own legal fees and costs
resulting from the arbitration, unless a contract or statute provides for
recovery to the prevailing party. The judgment on the award rendered by the
arbitrator shall be binding upon the Parties and may be entered in any court
having jurisdiction. Neither party may seek judicial review of the decision
imposed by the arbitrator.


15.This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument of this Agreement.


16.This Agreement (including any exhibits attached hereto) constitutes the
complete understanding between the parties with respect to the termination of
Executive’s employment at the Company and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the parties.
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the parties hereto.


[Signature page follows]


25

--------------------------------------------------------------------------------





[Signature page to Agreement and Release]




 
 
 
Dated:
 
 
 
 
 
Eileen P. Drake





AEROJET ROCKETDYNE HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
 
 
Date:
 
 
Warren G. Lichtenstein
 
 
 
Executive Chairman of the Board of Directors
 
 
 





26

--------------------------------------------------------------------------------





Exhibit C
Intellectual Property Prior to Employment






27